Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  February 26, 2016                                                                       Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  153046(7)(8)                                                                                  Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  ATTORNEY GRIEVANCE COMMISSION,                                                                Joan L. Larsen,
                                                                                                          Justices
           Plaintiff,

  v                                                            SC: 153046

  ATTORNEY DISCIPLINE BOARD,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the parties’ stipulated motion to extend the time for
  defendant to file its answer to the complaint for superintending control is GRANTED.
  The answer will be accepted as timely filed if submitted on or before March 9, 2016. On
  further order of the Chief Justice, defendant’s motion to seal from public disclosure its
  answer to the complaint for superintending control is GRANTED.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 26, 2016